Exhibit 10.6

2017 AMENDMENT TO AMENDED AND RESTATED

CHANGE OF CONTROL AGREEMENT

THIS AMENDMENT to the Change of Control Agreement (“Change of Control
Agreement”) is made this 10th day of November, 2017, by and between UNITED
BANKSHARES, INC., a West Virginia bank holding company (the “Company”) and
                     (the “Executive”).

WHEREAS, the Company and Executive entered into the Change of Control Agreement
as of August 15, 2000, which was further amended and restated as of November 26,
2008, effective January 1, 2005;

WHEREAS, on December 19, 2016, the Department of Labor (“DOL”) issued final
regulations at 81 Fed. Reg. 92316 that revise and expand the procedures
previously applicable to claims for benefits due to Disability made on or after
January 1, 2018;

WHEREAS, the Company desires to further amend the Change of Control Agreement
effective January 1, 2018, to comply with the DOL’s final regulations published
on December 19, 2016 (81 Fed. Reg. 92316); and

WHEREAS, pursuant to Article 9 of the Change of Control Agreement, the Company
and the Executive may modify the Change of Control Agreement in writing.

NOW THEREFORE, the Change of Control Agreement is hereby amended, effective as
of January 1, 2018, as follows:

1.      Effective January 1, 2018, the Change of Control Agreement is hereby
amended by adding thereto the following Article 13 to read in full as follows:

Article 13.      Claims Procedures. The Claims Procedure set forth in Article 15
(or such other Section thereof as shall set forth Claims Procedures) of the
United Bankshares, Inc. Savings and Stock Investment Plan (“Savings and Stock
Investment Plan”), as Amended and Restated January 1, 2015, and as it shall be
amended from time to time thereafter, including but not limited to those claims
procedures applicable to claims for benefits conditioned upon a determination of
disability by the Company set forth in the Third Amendment to the Savings and
Stock Investment Plan, adopted on November 10, 2017, and effective January 1,
2018, shall apply to claims for benefits under this Change of Control Agreement,
provided, however, that for purposes of applying such Claim Procedures, the Plan
Administrator referred to therein shall be the Company’s Compensation Committee,
or other such committee or officer as may be designated by the Company’s Board
of Directors.



--------------------------------------------------------------------------------

2.      Except as provided in this Amendment, the Change of Control Agreement
will remain unchanged and in full force and effect.

3.      The right to amend the Change of Control Agreement further is reserved
by the Company and the Executive.

IN WITNESS WHEREOF, the Company, by its officer heretofore duly authorized, and
the Executive have each signed this Amendment to the Amended and Restated Change
of Control Agreement all as of the date first above written.

 

EXECUTIVE:     COMPANY:         UNITED BANKSHARES, INC.
                                                                          
             

By                                          
                                       

       

Title                                          
                                    

 

2